 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA

10

11   N.L., an infant by his mother        No.   2:17-cv-01512-JAM-DB
     and natural guardian SANDRA
12   LEMOS,
13                  Plaintiff,            ORDER DENYING PLAINTIFF’S MOTION
                                          FOR TREBLE DAMAGES AND GRANTING
14          v.                            PLAINTIFF’S MOTION FOR ATTORNEY
                                          FEES
15   CREDIT ONE BANK, N.A., GC
     SERVICES LIMITED PARTNERSHIP,
16   IENERGIZER HOLDINGS, LIMITED,
     and FIRST CONTACT, LLC a/k/a
17   IQOR HOLDINGS, INC.,
18                  Defendants.
19

20          N.L. (“Plaintiff”) sued Credit One Bank, N.A. (“Defendant”

21   or “Credit One”) under the Telephone Consumer Protection Act

22   (TCPA), Rosenthal Fair Debt Collection Practices Act (“Rosenthal

23   Act”), and common law.      Compl., ECF No. 1.   At trial, a jury

24   found for Plaintiff on his TCPA and Rosenthal Act claims.         Jury

25   Verdict, ECF No. 127.    Plaintiff now moves the Court to award

26   treble damages for his TCPA claim and seeks attorney fees as the

27   prevailing party.    Damages Mot., ECF No. 133; Fee Mot., ECF No.

28   134.    Credit One opposes both motions.    Damages Opp’n, ECF No.
                                         1
 1   138; Fee Opp’n, ECF No. 137.        For the reasons set forth below,

 2   the Court DENIES Plaintiff’s Motion for Treble Damages and GRANTS

 3   Plaintiff’s Motion for Attorney Fees.

 4                    I.   FACTUAL AND PROCEDURAL BACKGROUND

 5       Plaintiff sued Credit One and its contracting vendors after

 6   receiving over a hundred calls in which the vendors sought to

 7   collect on a debt owed to Credit One by a third-party.        Plaintiff

 8   reached settlements before trial with all three vendors and

 9   proceeded to trial only against Credit One.       After three days of

10   trial, the jury returned a verdict that found (1) Credit One

11   violated the TCPA through the calls made by all three of its

12   vendors; (2) Credit One violated Plaintiff’s rights under the

13   Rosenthal Act; and (3) Credit one did not invade Plaintiff’s

14   privacy by intruding upon his seclusion.       Verdict Form at 1–3.

15   The jury awarded Plaintiff $1,000 in statutory damages under the

16   Rosenthal Act.    Id. at 3.

17                                 II.    OPINION

18       Plaintiff filed two post-trial motions.         In the first

19   motion, Plaintiff asks the Court to treble his TCPA damages.           See

20   Damages Mot.     In the second motion, Plaintiff seeks attorneys’
21   fees, costs, and expenses as a prevailing party on his Rosenthal

22   Act claim.   See Fee Mot.

23       A.   Treble Damages

24       Plaintiff seeks treble damages based on the theory that

25   after Plaintiff told a Credit One vendor to stop calling on

26   February 22, 2017, the subsequent 183 calls were willful
27   violations of the TCPA.

28       The TCPA provides that a person may “recover for actual
                                           2
 1   monetary loss from such a violation, or to receive $500 in

 2   damages for each such violation, whichever is greater.”       47

 3   U.S.C. § 227(b)(3).   A court may award up to three times this

 4   amount, however, if it finds that the defendant committed the

 5   violation “willfully or knowingly.”     Id. (“If the court finds

 6   that the defendant willfully or knowingly violated this

 7   subsection or the regulations prescribed under this subsection,

 8   the court may, in its discretion, increase the amount of the

 9   award to an amount equal to not more than 3 times the amount

10   available under subparagraph (B) of this paragraph.”).     In this

11   case, there were material disputes of fact on issues of knowledge

12   and intent.   Those disputes were answered at trial by weighing

13   the evidence and credibility of witnesses.

14        The jury found for Plaintiff on strict liability claims

15   under the TCPA and Rosenthal Act.    Yet in opposing treble

16   damages, Credit One continues to argue that it cannot be held

17   responsible for TCPA violations because it disagrees with the

18   Ninth Circuit’s holding in Marks v. Crunch San Diego, LLC, 904

19   F.3d 1041 (9th Cir. 2018), cert. dismissed, No. 18-995, 2019 WL

20   368840 (U.S. Feb. 27, 2019).   See Damages Opp’n at 1–2.      Credit
21   One’s view of the Marks case does not negate the law-of-the-

22   circuit rule, by which district courts are bound by prior circuit

23   decisions unless those decisions are “clearly irreconcilable with

24   intervening Supreme Court precedent.”    Biggs v. Sec’y of Cal.

25   Dep’t of Corr. & Rehab., 717 F.3d 678, 689 (9th Cir. 2013)

26   (citing Miller v. Gammie, 335 F.3d 889, 899–900 (9th Cir. 2003)
27   (en banc)).   The Court is bound by Marks and will follow it.

28        Credit One’s stronger argument is that the evidence
                                      3
 1   presented at trial does not show by a preponderance of the

 2   evidence that Credit One’s vendors “knowingly” and “willfully”

 3   continued to call Plaintiff after he requested they stop.       See

 4   Damages Opp’n at 6.     Although Credit One is incorrect that

 5   Plaintiff must show that callers knew they were violating the

 6   TCPA, id. at 6–7, Plaintiff must show more than what was required

 7   for strict liability.    For the calls to have been deliberate

 8   violations, Plaintiff needed to demonstrate that the

 9   representatives calling after February 22, 2017 should have known

10   that they were calling a person who did not provide prior express

11   consent.

12         Plaintiff did not carry this burden by a preponderance of

13   the evidence.   Unlike in the cases Plaintiff cited, here there

14   were numerous factual disputes regarding when and how Plaintiff

15   told Credit One’s vendors to stop calling.    It was unclear

16   whether the vendor representative heard or understood Plaintiff’s

17   cease-call request, after which the representative neglected to

18   mark the account notes with a Block/DNC designation.    Trial

19   testimony suggested that Credit One’s vendor failed to take

20   proper care and follow Credit One’s policy by not documenting
21   Plaintiff’s singular request that the calls stop.    This failure

22   is more indicative of negligence than willfulness.

23         In summary, the evidence at trial did not show that Credit

24   One or its vendors continued to call Plaintiff with the knowledge

25   that he had requested the calls cease.     The Court, in its

26   discretion, does not find that treble damages are appropriate in
27   this case.

28   ///
                                        4
 1          B.   Attorneys’ Fees

 2               1.     Legal Standard

 3          Under Eastern District of California Local Rule 293, a

 4   prevailing party has twenty-eight (28) days after entry of a

 5   final judgment to move for an award of attorneys’ fees.      E.D.

 6   Cal. L.R. 293(a).      “[T]he fee applicant bears the burden of

 7   establishing entitlement to an award and documenting the

 8   appropriate hours expended and hourly rates.”      Hensley v.

 9   Eckerhart, 461 U.S. 424, 437 (1983).

10          The Ninth Circuit requires a district court to calculate an

11   award of attorneys’ fees by first calculating the “lodestar.”

12   See Caudle v. Bristow Optical Co. Inc., 224 F.3d 1014, 1028 (9th

13   Cir. 2000).      “The ‘lodestar’ is calculated by multiplying the

14   number of hours the prevailing party reasonably expended on the

15   litigation by a reasonable hourly rate.”      Id. at 1028 (citing

16   Morales v. City of San Rafael, 96 F.3d 359, 363 (9th Cir. 1996)).

17   The lodestar is presumptively reasonable unless some exceptional

18   circumstance justifies deviation.       Quesada v. Thomason, 850 F.2d

19   537, 539 (9th Cir. 1998).      As the Ninth Circuit has indicated, “a

20   district court should exclude from the lodestar amount hours that
21   are not reasonably expended because they are ‘excessive,

22   redundant, or otherwise unnecessary.’”      Van Gerwen v. Guarantee

23   Mutual Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000) (quoting

24   Hensley, 461 U.S. at 434).     The Court is under an independent

25   duty to reach its own “lodestar” value.      Hensley, 461 U.S. at

26   433.
27          After computing the lodestar, the district court assesses

28   whether additional considerations enumerated in Kerr v. Screen
                                         5
 1   Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975), abrogated on

 2   other grounds by City of Burlington v. Dague, 505 U.S. 557

 3   (1992), require the court to adjust the figure.        Caudle, 224 F.3d

 4   at 1028.   The factors laid out in Kerr, along with the

 5   substantially overlapping criteria enumerated in Local Rule 293,

 6   include: (1) the time and labor required; (2) the novelty and

 7   difficulty of the questions involved; (3) the skill requisite to

 8   perform the legal service properly; (4) the preclusion of other

 9   employment by the attorney due to acceptance of the case; (5) the

10   customary fee; (6) whether the fee is fixed or contingent;

11   (7) time limitations imposed by the client or the circumstances;

12   (8) the amount involved and the results obtained; (9) the

13   experience, reputation, and ability of the attorneys; (10) the

14   “undesirability” of the case; (11) the nature and length of the

15   professional relationship with the client; (12) awards in similar

16   cases; and (13) such other matters as the Court may deem

17   appropriate under the circumstances.        Kerr, 526 F.2d at 70; E.D.

18   Cal. L.R. 293(c).

19              2. Calculation of Attorneys’ Fees

20         Plaintiff argues the total lodestar is $169,375.00, based on
21   372.9 hours billed by Yitzchak Zelman at $350 per hour and 132.2

22   hours billed by Ari Marcus at $450 per hour.        Fee Mot. at 5–12.

23   Plaintiff’s counsel does not seek a lodestar enhancement.        See

24   id.   Plaintiffs also seek costs and expenses in the amount of

25   $18,146.86.   Id. at 23.

26         Credit One opposes Plaintiff’s requested attorneys’ fees,
27   costs, and expenses, raising four objections to the attorneys’

28   fee motion.   See Fee Opp’n at 2.       First, Credit One takes issue
                                         6
 1   with Plaintiffs’ counsel designating 53.9 hours for nonbillable

 2   work on the TCPA and Invasion of Privacy claims, compared to 559

 3   hours on billable work for trial and Rosenthal claim.      Id.

 4   Second, Credit One contends that their $1,001.00 settlement

 5   offer, exclusive of reasonable fees and costs, constitutes a Rule

 6   68 offer that bars recovery of fees incurred after January 16,

 7   2019.    Id.   Third, Credit One argues that Plaintiff’s counsel has

 8   double-billed their fees and expenses since they recovered

 9   $29,405.70 in attorneys’ fees and $12,985.75 in expenses from

10   settling with Credit One’s vendors.     Id.   Fourth, Credit One

11   argues that Marcus should not be able to bill $450 per hour

12   because he served as second chair at trial.     Id.

13                     a. No Valid Rule 68 Offer

14        Credit One’s argument that Plaintiff should not recover

15   attorneys’ fees incurred after January 16, 2019 based on Federal

16   Rule of Civil Procedure 68, Fee Opp’n at 4–5, is incorrect as a

17   matter of law.

18        “Under Rule 68, if a plaintiff rejects a defendant’s offer

19   of judgment, and the judgment finally obtained by plaintiff is

20   not more favorable than the offer, the plaintiff must pay the
21   costs incurred subsequent to the offer.”      UMG Recordings, Inc. v.

22   Shelter Capital Partners LLC, 718 F.3d 1006, 1033 (9th Cir.

23   2013).    The offer must be made at least 14 days before trial.

24   Fed. R. Civ. P. 68(a).     Rule 68 applies to attorneys’ fees if the

25   underlying statute included fees as part of awardable “costs.”

26   Marek v. Chesny, 473 U.S. 1, 9 (1985) (“[W]here the underlying
27   statute defines ‘costs’ to include attorney’s fees, we are

28   satisfied such fees are to be included as costs for purposes of
                                         7
 1   Rule 68.”).

 2       The first problem with this argument is that January 16,

 3   2019 was not “[a]t least 14 days before the date set for trial,”

 4   which began on January 28, 2019.         See Fed. R. Civ. P. 68(a).

 5   Second, Credit One has not attempted to show that the Rosenthal

 6   Act includes attorneys’ fees as a component of awardable costs.

 7   Such an attempt is futile since the statute treats costs and

 8   attorneys’ fees as distinct entities.        Cal. Civ. Code

 9   § 1788.30(c).      While either party may receive costs as a

10   prevailing party, the Rosenthal Act treats attorneys’ fees

11   differently.    Id.    Reasonable attorneys’ fees are mandatory for a

12   prevailing debtor, whereas a prevailing creditor may only recover

13   fees where the debtor brought or continued the action in bad

14   faith.   See id.     Plaintiff is the prevailing party under the

15   Rosenthal Act and shall be awarded reasonable attorneys’ fees not

16   limited by Credit One’s invalid Rule 68 offer.

17                      b. Hours Reasonably Expended

18       Under both California and federal law, determining whether

19   Plaintiff’s attorneys’ fees are reasonable begins by calculating

20   the lodestar: the reasonable hourly rates multiplied by the
21   number of hours reasonably spent.        See, e.g., Hensley, 461 U.S.

22   at 433; Taylor v. Nabors Drilling USA, LP, 166 Cal. Rptr. 3d 676,

23   693 (Ct. App. 2014).

24       Plaintiff’s counsel submitted detailed and comprehensive

25   time entries.      See Time Entries, ECF No. 134-3.    Credit One’s

26   primary argument—that Plaintiff should only receive the 53.9
27   hours not billed for time spent exclusively on TCPA and invasion

28   of privacy claims, rather than the 505.10 hours billed for
                                          8
 1   Rosenthal Act and related work—is legally unsupported.      The

 2   Supreme Court has instructed that “[t]he mere fact that

 3   plaintiffs do not prevail on every claim does not preclude an

 4   award of fees for all work reasonably performed,” especially

 5   where “various claims are essentially part and parcel of a single

 6   attempt to establish and vindicate the plaintiffs’ rights.”

 7   Hensley v. Eckerhart, 461 U.S. 424, 452–53 (1983).    The

 8   substantial overlap in Plaintiff’s closely related claims does

 9   not support limiting Plaintiff’s recovery of attorneys’ fees on

10   this ground.

11       Credit One’s secondary argument that Plaintiff’s fee

12   recovery should be limited by settlements with other defendants

13   also lacks merit.    Plaintiff’s counsel received contingency fees

14   as a condition of settling TCPA claims with Credit One’s vendors,

15   a statute without an attorneys’ fee provision; however, Credit

16   One chose to proceed to trial on claims including the Rosenthal

17   Act, which requires the Court to award reasonable attorneys’ fees

18   to prevailing debtors.    Credit One has not presented the Court

19   with any specific billing entries that were already compensated,

20   and thus has not established that Plaintiff would be “double
21   recovering” by receiving reasonable attorneys’ fees required by

22   the Rosenthal Act.

23       The Court finds that the hours worked by Marcus & Zelman are

24   appropriate, considering the quality of representation on cross-

25   motions for summary judgment, pretrial motions, post-trial

26   motions, and at trial.    While Plaintiff’s counsel billed for
27   their cross-country travel from New Jersey to California, they

28   reduced their billing rate for this travel by half.    In light of
                                       9
 1   that proactive rate reduction, the Court does not find it

 2   necessary to reduce the time billed for travel.    See Gauchat-

 3   Hargis v. Forest River, Inc., No. 2:11-cv-02737-KJM, 2013 WL

 4   4828594, at *8 (E.D. Cal. Sept. 9, 2013) (“Thus, so long as the

 5   amount of time spent traveling is reasonable, and the meeting or

 6   event to which the attorney is traveling is necessary to the

 7   case, the court will award compensation of travel time at the

 8   attorney’s full hourly rate.”).

 9       The Court makes only one minor change to the total hours

10   billed by Plaintiff’s counsel.    The Court reduces the 505.10

11   hours requested by 1.8 hours to account for an unbilled time

12   entry by Zelman on April 30, 2018.     See Time Entries at 6.    The

13   new time total is 503.3 hours.    These hours amount to the total

14   time that reasonably competent counsel would have billed in this

15   case.

16                   c. Reasonable Hourly Rate

17       The Court next turns to determining a reasonable hourly

18   rate.   Cases direct the Court to compare the requested rates with

19   the “prevailing market rate,” which is the rate “prevailing in

20   the community for similar services of lawyers with reasonably
21   comparable skill, experience, and reputation.”     Blum v. Stenson,

22   465 U.S. 886, 896 n.11 (1984).    The relevant market in this case

23   is rate prevailing in the Eastern District of California.

24       Zelman graduated from the Benjamin N. Cardozo School of Law

25   in June 2012 and has been licensed to practice in New Jersey

26   since 2012.   Zelman Decl., ECF No. 134-1, p. 1.   He has appeared
27   in consumer law matters in 25 states and three federal courts of

28   appeals.   Id. at 1–2.   The Court finds Zelman’s requested hourly
                                       10
 1   rate of $350 per hour to be within the acceptable range in

 2   Sacramento for an attorney with Zelman’s years of experience in

 3   consumer law.    For Zelman’s work, the Court awards 303.1 legal

 4   hours billed at $350 per hour and 68 travel hours billed at $175

 5   hour, for a total of $117,985.00.

 6          Marcus graduated from Brooklyn Law School in June 2010 and

 7   has been licensed to practice in New Jersey since 2010.      Marcus

 8   Decl., ECF No. 134-2, p. 1.    He has appeared in consumer law

 9   matters in nine states and two federal courts of appeals.       Id. at

10   1–2.   The Court, however, reduces Marcus’s billed rate from $450

11   per hour to $400 per hour, within the acceptable range in

12   Sacramento for an attorney with Marcus’s years of experience in

13   consumer law.    For Marcus’s work, the Court awards 96.2 legal

14   hours billed at $400 per hour and 36 travel hours billed at $200

15   per hour, for a total of $45,680.00.

16                    d. The Kerr Factors and Local Rule 293(c)

17          Finally, the Court considers whether circumstances justify

18   deviating from the lodestar.    See Quesada, 850 F.2d at 539.

19   Although there is a “strong presumption” that a lodestar

20   calculation is sufficient compensation, “that presumption may be
21   overcome in those rare circumstances in which the lodestar does

22   not adequately take into account a factor that may properly be

23   considered in determining a reasonable fee.”    Perdue v. Kenny A.

24   ex rel. Winn, 559 U.S. 542, 553–54 (2010).

25          Here, the Court finds that none of the Kerr factors weigh in

26   favor of adjusting the lodestar.    The Court analyzed the time and
27   labor above, determining the appropriate totals.    These totals

28   take into account the preclusion of other employment by the
                                        11
 1   attorney, customary rates, the experience and reputation of the

 2   attorneys, and are in line with awards for other cases of this

 3   nature.   Although these types of consumer cases are common and

 4   not particularly undesirable, this case presented factual

 5   disputes resolved by a jury trial.      Plaintiff’s counsel

 6   demonstrated a high level of skill and competence in this

 7   practice area.     Although Plaintiff did not achieve all the

 8   damages he sought at trial, he prevailed on two claims and

 9   received more than nominal damages.     Additionally, Plaintiff and

10   his counsel signed a hybrid agreement, allowing for contingency

11   fees on non-fee-shifting claims and court-awarded fees for fee-

12   shifting claims.    Finally, Plaintiff and his counsel do not have

13   an ongoing professional relationship outside of this case, but

14   counsel had to spend additional time and care to communicate with

15   Plaintiff because he is a child.

16       In sum, the Kerr factors do not warrant an upward or

17   downward departure.     The Court awards Plaintiff a combined total

18   of 399.3 legal hours and 104 travel hours, for a total of

19   $163,665.00 in attorneys’ fees.

20       C.    Additional Request for Costs and Expenses
21       With his Motion for Attorneys’ Fees, Plaintiff also requests

22   recoverable costs and expenses in the amount of $18,146.86.      Fee

23   Mot. at 16–17.   In its opposition, Credit One challenges

24   Plaintiff’s request for costs and expenses, arguing that

25   Plaintiff has already recovered some of his costs and expenses

26   through settlements with Credit One’s vendors.      See Fee Opp’n at
27   6–8. The Court agrees with Defendant and as further explained

28   below awards Plaintiff $5,429.25 in costs and expenses.
                                        12
 1          First, pro hac vice fees in the amount of $450 must be

 2   subtracted from any award of costs.     Kalitta Air L.L.C. v. Cent.

 3   Texas Airborne Sys. Inc., 741 F.3d 955, 958 (9th Cir. 2013)

 4   (holding that the Ninth Circuit does not allow for an award of

 5   pro hac vice fees as costs).

 6          Second, the Court finds that awarding Plaintiff the full

 7   amount of the remaining costs he seeks would constitute a double

 8   recovery of costs.    Accordingly, the Court reduces the $18,865.00

 9   costs requested by the $12,985.75 in costs already recovered.

10   The balance of $5,879.25, becomes $5,429.25 after the $450 in pro

11   hac vice fees are subtracted.     This amount is unopposed by Credit

12   One.   See Fee Opp’n at 7–8.

13                                  III. ORDER

14          For the reasons set forth above, the Court DENIES

15   Plaintiff’s Motion for Treble Damages and GRANTS Plaintiff’s

16   Motion for Attorney Fees.    The Court awards Plaintiff $163,665.00

17   in attorneys’ fees and $5,429.25 in costs and expenses.

18          IT IS SO ORDERED.

19   Dated:   March 28, 2019

20
21

22

23

24

25

26
27

28
                                        13
